


Exhibit 10.22
CONFIDENTIAL TREATMENT
 REQUESTED PURSUANT TO RULE 24b-2
 
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.


SECOND AMENDMENT
TO THE ENERGY MANAGEMENT AGREEMENT
between
BEAR ENERGY LP
and
MMC MID-SUN, LLC


This SECOND AMENDMENT dated as of March 25, 2008 (this “Second Amendment”), is
made and entered into by and between BEAR ENERGY LP (“Bear”) and MMC MID-SUN,
LLC (“Mid-Sun,” and together with Bear, the “Parties”).


WITNESSETH


WHEREAS, the Parties have entered into the Energy Management Agreement (the
“Mid-Sun EMA”), the EEI Master Power Purchase and Sale Agreement, with the Gas
Annex thereto (“EEI Agreement”), each dated December 28, 2006, and the First
Amendment to the Energy Management Agreement, dated March 21, 2007;


WHEREAS, the Parties, with MMC Chula Vista, LLC (“Chula Vista”), MMC Escondido,
LLC (“Escondido”), MMC North America, LLC (“MMC North America”) and MMC Energy
Inc. (“MMC Energy”), entered into the Second Amendment and Joinder Agreement on
December 28, 2006, pursuant to which Mid-Sun became a party to: (i) the Master
Netting, Set-Off and Consent Agreement dated November 21, 2006 between Bear and
Escondido, Chula Vista, MMC North America and MMC Energy, as amended, and (ii)
the EEI Collateral Annex dated November 21, 2006 between Bear and Escondido,
Chula Vista, MMC North America and MMC Energy, as amended (collectively, with
the Mid-Sun EMA and the EEI Agreement, the “MMC Agreements”);


WHEREAS, the Parties desire to extend the term of the Mid-Sun EMA and to clarify
certain provisions thereof;


WHEREAS, the Parties hereto desire to amend the Mid-Sun EMA accordingly; and


NOW THEREFORE, for and in consideration of the agreements herein made and other
good and valuable consideration, the Parties hereto agree as follows:
 
I.      AMENDMENTS TO MID-SUN EMA


(a)           The introductory paragraph shall be amended by deleting “1/1/2007”
and replacing these words with “March 1, 2008.”


(b)           In Section 1.1, under definition of “Effective Date,” the words
“1/1/2007” shall be
1

--------------------------------------------------------------------------------

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

(c)            replaced with the words “March 1, 2008.”


(d)           Section 2.1 shall be amended as follows:


i. The words “one (1) year from the Effective Date” shall be replaced with the
words “on December 31, 2008;”


ii. The words “1/1/2007” shall be replaced with the words “March 1, 2008;” and
 
iii. The words “12/31/2006” shall be replaced with the words “February 29,
2008.”



 
(e)
Section 2.2 shall be deleted and replaced in its entirety with the following:



“Section 2.2 Renewal Term. The term of this Agreement shall be extended for an
additional one (1) year (the “Renewal Term”) upon ninety (90) days written
notice by MMC to Energy Manager.”


(f             Section 2.3 shall be amended to delete the words “either Party
terminates this Agreement upon giving sixty (60) days prior written notice to
the other Party (a “Termination Notice”), with such sixtieth (60th) day
constituting the Termination Date;” and replace them with the words “MMC
terminates this Agreement upon giving thirty (30) days prior written notice to
Energy Manager or Energy Manager terminates this Agreement upon giving sixty
(60) days prior written notice to MMC (each, a “Termination Notice”), with such
thirtieth (30th) or sixtieth (60th) day, as appropriate in context, constituting
the Termination Date;”.


(g)            Section 8.1 shall be amended as follows:


i. The words [***] shall be replaced with the words [***]; and


ii. The following shall be added at the end thereof: “; provided, further, that
in the event that MMC extends the term of this Agreement pursuant to Section 2.2
hereof, the Parties agree to negotiate in good faith to determine a revised
Facility Budget for each month in the Renewal Term.”


(h)            Section 8.3 shall be deleted and replaced in its entirety with
the following:


“Section 8.3 Monthly Settlement Statement.


(a) Not later than the tenth (10th) day of each month following the Billing
Period in which the relevant Services were rendered, Energy Manager shall render
to MMC a preliminary statement showing estimated calculations of and setting
forth in total for such Billing Period on an aggregate basis and, as applicable,
(i) the total Gross Margin, (ii) the Monthly Management Fee, (iii) revenues
realized by or for MMC, (iv) Gas Payments due Energy Manager from MMC, and (v)
any other costs incurred by MMC or on MMC’s behalf.
2

--------------------------------------------------------------------------------

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 
(b) Not later than the twentieth (20th) day of each month following the Billing
Period in which the relevant Services were rendered, Energy Manager shall render
to MMC a final statement (the “Monthly Settlement Statement”) showing the
calculation of and setting forth in total for such Billing Period on an
aggregate basis and, as applicable, (i) the Fixed Monthly Fee, (ii) Gas Payments
due Energy Manager from MMC, and (iii) any other costs incurred by MMC or on
MMC’s behalf. As Energy Manager receives invoices from CAISO setting forth
preliminary and final information regarding amounts due to or from CAISO for the
relevant Billing Period, or any other relevant information, Energy Manager shall
promptly update the Monthly Settlement Statement as necessary regarding: (i) the
Total Gross Margin, (ii) the Monthly Management Fee, (iii) revenues realized by
or for MMC, (iv) Gas Payments due Energy Manager from MMC, and (v) any other
costs incurred by MMC or on MMC’s behalf (each, an “Updated Monthly Settlement
Statement”).”


(i)             Section 8.4 shall be deleted in its entirety and replaced with
the words “INTENTIONALLY DELETED.” 


(j)             Section 8.5(a) shall be amended to include the following at the
end thereof: “; provided, however, that Energy Manager shall not be required to
make any payments to CAISO on MMC’s behalf until MMC first pays Energy Manager
for the full amount Energy Manager has indicated is owed to CAISO in the
applicable Monthly Settlement Statement, and shall have no liability for any
late fees or other penalties owed to CAISO if such fees or penalties were
incurred due to the failure of MMC to pay Energy Manager in advance of Energy
Manger making any such payments; provided, further, that Energy Manager shall
not be required to make any payments to MMC to the extent that CAISO has not
paid Energy Manager for amounts due relating to this Agreement. Within five (5)
days of the receipt of any Updated Monthly Settlement Statement, or on the next
Business Day if such day is not a Business Day, each Party shall render to the
other Party by wire transfer payment in immediately available funds the positive
difference due under any Updated Monthly Settlement Statement for the Billing
Period in which the relevant Services were rendered.”


(k)            Article VIII shall be amended to add the following new Section
8.8:


“Section 8.8 Amounts Owed Following Termination. Upon the termination of this
Agreement for any reason, Sections 8.3, 8.4, 8.5 and 8.6 shall remain in force
as necessary to provide for the payment of amounts owed hereunder relating to
the period prior to the termination hereof.”
3

--------------------------------------------------------------------------------

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 
(j)             Exhibit C shall be deleted in its entirety and replaced with the
Exhibit C attached hereto as Attachment A. To the extent that the revised
Facility Budget in Attachment A pertains to months prior to the Effective Date,
as amended herein, the Parties agree to apply the Facility Budget retroactively
to determine any incentive fees due and owing to Energy Manger for such months.
II.   MISCELLANEOUS


(a)            Except as amended hereby, all other terms and conditions of the
MMC Agreements shall remain the same and in full force and effect. If any of the
terms in this Second Amendment contradict the terms of any of the MMC
Agreements, the terms of this Second Amendment will control.


(b)           This Second Amendment may be executed in multiple counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.


(c)           Any and all references to the MMC Agreements shall hereafter refer
to the MMC Agreements as amended by this Second Amendment and as the same may be
amended, supplemented or modified from time to time. Unless otherwise defined
herein, capitalized terms not defined herein shall have the same meanings
assigned to such terms in the MMC Agreements.


IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment to
the Mid-Sun EMA effective as of the date first written above.


 
BEAR ENERGY LP
 
MMC MID-SUN, LLC
 
By:
 
/s/ Paul Posoli
 
 
By:
 
/s/ Denis Gagnon
 
Name:
 
Paul Posoli
 
 
Name:
 
Denis Gagnon
 
Title:
 
Senior Managing Director
 
 
Title:
Chief Financial Officer

 
 
 
 
4

--------------------------------------------------------------------------------

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


Exhibit C: Facility Budget


[***]










 

--------------------------------------------------------------------------------

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
